Exhibit 10.1

 
NOTE PURCHASE AGREEMENT
 
NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of _________________, by
and between Merica Corp., a Delaware corporation (the “Company”), and each of
the lender entities whose names appear on the signature pages hereof.  Such
lender entities are each referred to herein as a “Lender” and, collectively, as
the “Lenders”.
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to sell to each Lender, and each Lender wishes to
purchase, upon the terms and subject to the conditions set forth in this
Agreement, a Promissory Note, which shall accrue interest at the rate of 5% per
annum, substantially in the form attached hereto as Exhibit A annexed hereto (a
“Note” and, collectively with other Notes issued hereunder, the “Notes”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
 
1.Certain Definitions.


(a)When used herein, the following terms shall have the respective meanings
indicated:


“Board of Directors” means the Company’s board of directors.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks in the City of New York
are required or authorized by law to be closed.


“Closing” and “Closing Date” have the respective meanings specified in Section
2 of this Agreement.


“Commission” means the Securities and Exchange Commission, and any successor
regulatory agency.


“Common Stock” means the common stock of the Company, outstanding on the date
hereof


“Event of Default” has the meaning specified in the Notes.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Execution Date” means the date of this Agreement.


“GAAP” means U.S. generally accepted accounting principles, applied on a
consistent basis.  Accounting principles are applied on a “consistent basis”
when the accounting principles applied in a current period are comparable in all
material respects to those accounting principles applied in a preceding period.
 
“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.


 “Maturity Date” has the meaning specified in the Notes.
 
 
1

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, properties, assets, operations, results of
operations, financial condition, credit worthiness or prospects of the Company
taken as a whole, (ii) the ability of the Company to perform its material
obligations under this Agreement or the Note (together, the “Transaction
Documents”)or (iii) the rights and benefits to which an Lender is entitled under
this Agreement or any of the other Transaction Documents.
 
 “Purchase Price” means, with respect to the Notes purchased at the Closing, the
original principal amount of the Note purchased at the Closing.


“Securities Act” means the Securities Act of 1933 Act, as amended, and the rules
and regulations promulgated thereunder.
 
 “Transaction Documents” means (i) this Agreement, (ii) the Notes, (iii) the
Security Agreement, and (iv) all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company or any of its
officers at the Closing.


(b)           Other Definitional Provisions.  All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined.  The words “hereof”, “herein” and “hereunder” and words of similar
import contained in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.
 
2.  Closing.

Upon the terms and subject to the satisfaction or waiver of the conditions set
forth herein, the Company agrees to sell and each Lender agrees to purchase a
Note with a principal amount equal to the amount set forth below such Lender’s
name on the signature pages hereof.  The date on which the closing of such
purchase and sale occurs (the “Closing”) is hereinafter referred to as the
“Closing Date”. The Closing will be deemed to occur at such place as the parties
mutually agree upon, when (A) this Agreement and the other Transaction Documents
(as defined below) have been executed and delivered by the Company and each
Lender, (B) each of the conditions to the Closing described in this Agreement
has been satisfied or waived as specified therein and (C) payment of each
Lender’s Purchase Price payable with respect to the Note being purchased by such
Lender at the Closing has been made by wire transfer of immediately available
funds.  At the Closing, the Company shall deliver to each Lender a duly executed
instrument representing the Note purchased by such Lender.


3. Representations and Warranties of the Company.  The Company represents and
warrants to each Lender as follows, in each case as of the date hereof:
 
(a)The Company is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization with full power and authority
to own, lease, license and use its properties and assets and to carry out the
business in which it proposes to engage.
 
(b)The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to issue and sell
the Notes. All necessary proceedings of the Company have been duly taken to
authorize the execution, delivery, and performance of the Transaction
Documents.  The Transaction Documents have been duly authorized by the Company
and, when executed and delivered by the Company, will constitute the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
  
 
2

--------------------------------------------------------------------------------

 
 
(c)No consent of any party to any contract, agreement, instrument, lease or
license to which the Company is a party or to which any of its properties or
assets are subject is required for the execution, delivery or performance by the
Company of any of the Transaction Documents or the issuance and sale of the
Notes.
 
(d)The execution, delivery and performance by Company of the Transaction
Documents to which it is a party have been duly authorized, and do not (i)
conflict with any of its organizational documents, (ii) contravene, conflict
with, constitute a default under or violate any material statute, law, rule,
regulation or court decree binding upon or applicable to the Company, or its
assets or properties, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which the Company or any of its subsidiaries or any of
their property or assets may be bound or affected, (iv) require any action by,
filing, registration, or qualification with, or governmental approval from, any
Governmental Authority (except such governmental approvals which have already
been obtained and are in full force and effect) or (v) constitute an event of
default or give rise to a right to terminate under any material agreement by
which the Company or any of its subsidiaries is bound.
 
(e)Each Note has been duly authorized and, when issued and paid for in
accordance with the terms of the applicable Transaction Documents, will be duly
and validly issued, fully paid and non-assessable, and free and clear of all
liens other than restrictions on transfer provided for in the Transaction
Documents.
 
(f)Except as set forth in the Company’s filing with the Commission, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the issuance of the Notes
or (ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.
 
(g)The Company possesses all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct its businesses as currently conducted or as contemplated to
be conducted, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.
 
(h)Assuming the accuracy of Lender’s representations and warranties set forth
herein, no registration under the Securities Act is required for the offer and
sale of the Notes by the Company to Lender as contemplated hereby.
 
(i)Neither the Company nor any person acting on behalf of the Company has
offered or sold any of the Notes by any form of general solicitation or general
advertising. The Company has offered the Notes for sale only to Lenders.
 
(j)The Company acknowledges and agrees that Lenders are acting solely in the
capacity of an arm’s length purchasers with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
Lender is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Lenders or any of its
or their representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to the Lender’s
purchase of the Notes. The Company further represents to each Lender that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
 
3

--------------------------------------------------------------------------------

 
 
(k)No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect. None of the
Company’s employees is a member of a union that relates to such employee’s
relationship with the Company, and the Company is not a party to a collective
bargaining agreement, and the Company believes that their relationships with
their employees are good. No executive officer, to the knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company is  in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
                                 (l)The Company: (i) is not in violation of any
order of any court, arbitrator or governmental body or (ii) is not or has not
been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(m)The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company is
engaged. The Company does not have any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.
 
(n)No brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by the Transaction Documents. Lender shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents.
 
(o)The Company is not, and is not an Affiliate of, and immediately after receipt
of payment for the Notes, will not be or be an affiliate of, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(p)Except for matters that would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, the Company has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency which has been asserted or threatened against the
Company.
 
(q)None of the Company, or to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.
 
(r)There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants and
lawyers formerly or presently employed by the Company which could affect the
Company’s ability to perform any of its obligations under any of the Transaction
Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
4.Representations, Warranties and Covenants of Lender.  Lender hereby represents
and warrants to, and agrees with, the Company as follows:
 
(a)Lender is an “Accredited Investor” as such term is defined in Rule 501(a)
promulgated under the Securities Act.
 
(b)Each of the Transaction Documents to which Lender is party has been duly
executed and delivered by Lender and constitutes the legal, valid and binding
obligation of Lender, enforceable against Lender in accordance with its terms
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
 
(c)The execution, delivery and performance by Lender of the Transaction
Documents to which it is a party have been duly authorized, and do not (i)
conflict with any of Lender’s organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material statute, law,
rule, regulation or court decree binding upon or applicable to Lender or its
assets or properties, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Lender or any of its property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or governmental approval from, any Governmental Authority
(except such governmental approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default or give rise to a
right to terminate under any material agreement by which Lender is bound.
  
(d)Lender is familiar with the business, plans and financial condition of the
Company; Lender has received all materials that have been requested by Lender;
Lender has had a reasonable opportunity to ask questions of the Company and its
representatives, and the Company has answered to the satisfaction of Lender all
inquiries that Lender or Lender’s representatives have put to it. Lender has had
access to all additional information that Lender has deemed necessary to verify
the accuracy of the information set forth in this Agreement, and has taken all
the steps necessary to evaluate the merits and risks of an investment as
proposed under this Agreement.
 
(e)Lender hereby acknowledges and represents that Lender is able to bear the
economic risk which Lender hereby assumes.
 
(f)Lender understands the various risks of an investment in the Company as
proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.
 
(g)Lender acknowledges that Lender has been informed by the Company of, or is
otherwise familiar with, the nature of the limitations imposed by the Securities
Act and the rules and regulations thereunder on the transfer of the Notes. In
particular, Lender agrees that no sale, assignment or transfer of any of the
Notes acquired by Lender shall be valid or effective, and the Company shall not
be required to give any effect to such a sale, assignment or transfer, unless
(a) the sale, assignment or transfer of such Notes is registered under the
Securities Act, it being understood that the Notes are not currently registered
for sale and that the Company has no obligation to so register the Notes; or (b)
the Notes are sold, assigned or transferred in accordance with all the
requirements and limitations of an exemption from registration under the
Securities Act. Lender further understands that an opinion of counsel
satisfactory to the Company and other documents may be required to transfer the
Notes.
 
(h)Lender acknowledges that the Notes to be acquired will be subject to a stop
transfer order and any certificate or certificates evidencing any Notes shall
bear the following or a substantially similar legend and such other legends as
may be required by state blue sky laws:
 
 
5

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE SECURITIES ACT OR AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS.”
 
(i)Lender will acquire the Notes for Lender’s own account (or, if such
individual is married, for the joint account of Lender and Lender’s spouse
either in joint tenancy, tenancy by the entirety or tenancy in common) for
investment and not with a view to the sale or distribution thereof or the
granting of any participation therein in violation of the securities laws, and
has no present intention of distributing or selling to others any of such
interest or granting any participation therein in violation of the securities
laws.
 
(j)Lender is not entering into this Agreement or purchasing the Notes as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation by a person other than a representative of the Company with which
Lender had a pre-existing relationship.
 
5. Reserved.
 
6. Conditions to Lenders’ Obligations at the Closing.  Each Lender’s obligations
to effect the Closing, including without limitation its obligation to purchase
its Note at the Closing, are conditioned upon the fulfillment (or waiver by such
Lender in its sole and absolute discretion) of each of the following events as
of the Closing Date, and the Company shall use commercially reasonable efforts
to cause each of such conditions to be satisfied:
 
(a)the representations and warranties of the Company set forth in this Agreement
and in the other Transaction Documents shall be true and correct in all material
respects as of such date as if made on such date (except that to the extent that
any such representation or warranty relates to a particular date, such
representation or warranty shall be true and correct in all material respects as
of that particular date);
 
(b)the Company shall have complied with or performed in all material respects
all of the agreements, obligations and conditions set forth in this Agreement
and in the other Transaction Documents that are required to be complied with or
performed by the Company on or before the Closing;
 
(c)the Company shall have executed and delivered to such Lender the Note being
purchased by such Lender at the Closing;
 
(d)the Company shall have delivered to such Lender resolutions passed by its
Board of Directors to authorize the transactions contemplated hereby and by the
other Transaction Documents;
  
(e)there shall be no injunction, restraining order or decree of any nature of
any court or Governmental Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents
 
7.Conditions to Company’s Obligations at the Closing.  The Company’s obligations
to affect the Closing with Lenders are conditioned upon the fulfillment (or
waiver by the Company in its sole and absolute discretion) of each of the
following events as of the Closing Date:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           the representations and warranties of such Lender set forth in
this Agreement and in the other Transaction Documents to which it is a party
shall be true and correct in all material respects as of such date as if made on
such date (except that to the extent that any such representation or warranty
relates to a particular date, such representation or warranty shall be true and
correct in all material respects as of that date);


(b)           such Lender shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by such Lender on or before the
Closing;


(c)           there shall be no injunction, restraining order or decree of any
nature of any court or Governmental Authority of competent jurisdiction that is
in effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents;


(d)           such Lender shall have executed each Transaction Document to which
it is a party and shall have delivered the same to the Company; and
 
(e)           Lender shall have tendered the Purchase Price for the Note being
purchased by it at the Closing by wire transfer of immediately available funds
pursuant to the wiring instructions provided by the Company.
 
8. General Provisions.
 
a.Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS.  THE COMPANY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL OR STATE COURT LOCATED IN NEW YORK, NEW YORK, WITH RESPECT TO ANY CLAIM
OR CONTROVERSY RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS NOTE.
 
b.Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing by mail, facsimile or personal delivery and shall
be effective upon actual receipt of such notice.  The addresses for such
communications shall be as set forth below until notice is received that any
such address or contact information has been changed:
 

 
To the Company: 
 
                           
To Lender:
To the address on the signature page attached
     
hereto.
 

 
                                c.Entire Agreement.  Except as otherwise
provided herein, this Agreement, the Note and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.
 
d.Amendment.  This Agreement may only be amended, waived, discharged or
terminated by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.
 
e.Successors and Assigns.  This Agreement and the Note may be transferred or
assigned by Lender in whole or in part, in Lender’s sole and absolute
discretion.  Except as otherwise expressly provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
f.Severability.  In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
g.Titles and Subtitles.  The titles of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
 
h.Expenses.  The Company and Lender shall each bear their own expenses incurred
with respect to this transaction.
 
i.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.
 
j. Counsel.  All parties hereto have been represented by counsel, and no
inference shall be drawn in favor of or against any party by virtue of the fact
that such party’s counsel was or was not the principal draftsman of this
Agreement. The Company and the Holder each  acknowledges that it has been
represented by independent legal counsel in the preparation of this Note and
each hereby explicitly waives any conflict of interest and other allegations
that it has not been represented by its own counsel.


[SIGNATURE PAGE TO FOLLOW]




 
8

--------------------------------------------------------------------------------

 
 


 
 IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.


 
 
MERICA CORP.
 
 
By:
     
Louis Acquino
   
Chief Executive Officer
 

 
 
 
9

--------------------------------------------------------------------------------

 


 
[SIGNATURE PAGE FOR NOTE PURCHASE AGREEMENT]


Dated: __________ __, 2013




 
 
Name of Holder:





By:
Name:
Title:


 
 


Principal Amount of Note Purchased at Closing: $


ADDRESS: ______________________________


 
 
 
10

--------------------------------------------------------------------------------

 
 